UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:August 9, 2012 (Date of earliest event reported) KINGSTONE COMPANIES, INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-1665 36-2476480 (State or Other Jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification Number) 1154 Broadway, Hewlett, NY (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (516) 374-7600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On August 14, 2012, Kingstone Companies, Inc. (the “Company”) issued a press release (the “Press Release”) announcing its financial results for the fiscal period ended June 30, 2012.The Press Release also announced that the Company’s Board of Directors has declared a $.04 per share quarterly dividend payable on September 18, 2012 to shareholders of record as of the close of business on August 31, 2012.A copy of the Press Release is furnished as Exhibit 99.1 hereto. The information in the Press Release is being furnished, not filed, pursuant to this Item 2.02. Accordingly, the information in the Press Release will not be incorporated by reference into any registration statement filed by the Company under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. The furnishing of the information in this Report is not intended to, and does not, constitute a determination or admission by the Company that the information in this Report is material or complete, or that investors should consider this information before making an investment decision with respect to any security of the Company. Item 5.07.Submission of Matters to a Vote of Security Holders. The Annual Meeting of Stockholders of the Company was held on August 9, 2012.The following is a listing of the votes cast for or withheld with respect to each nominee for director: Number of Shares For Withheld Barry B. Goldstein Michael R. Feinsod Jay M. Haft David A. Lyons Jack D. Seibald Item 9.01.Financial Statements and Exhibits. (d)Exhibits: 99.1Press release, dated August 14, 2012, issued by Kingstone Companies, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KINGSTONE COMPANIES, INC. Dated: August 14, 2012 By: /s/Barry B. Goldstein Barry B. Goldstein President
